HAWKINS, J.
Appellant was convicted for selling intoxicating liquor to one J. M. Peel.
• A requested charge on accomplice testimony was refused. The facts made it necessary to give such charge under the case Robert v. State, *1000228 S. W. 230, and many since following it. However, none of these had been delivered when this case was tried.
Eor the error in not giving the requested charge, the judgment must be reversed, and the cause remanded.

ir- — M-.-nr other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes